966 So.2d 562 (2007)
STATE of Louisiana
v.
Carl Allen SHAY.
No. 2007-OK-0624.
Supreme Court of Louisiana.
October 26, 2007.
In re Shay, Carl Allen;  Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Mary, 16th Judicial District Court Div. A, No. 167,113; to the Court of Appeal, First Circuit, No. 2007 KA 0184.
Granted. The judgment of the court of appeal dismissing relator's appeal and advising the defendant to apply to the district court for an out-of-time appeal in accordance with State v. Counterman, 475 So.2d 336 (La.1985), is vacated and this case is remanded to the court of appeal to address relator's assignments of error on the merits. Given the trial court's ruling on the merits of the untimely motion to reconsider sentence and the granting of relator's motion to reconsider sentence and the granting of relator's motion for an appeal and its appointment of the Louisiana Appellate Project to represent relator on appeal, and given the state's failure to complain about any procedural irregularities in the ordering of the appeal, dismissal of the present appeal would only prolong the delay without serving any useful purpose.
KIMBALL, J., would deny.
TRAYLOR, J., would deny.